 



EXHIBIT 10.1

 

PROMISSORY NOTE

 

$250,000 August 21, 2012

 

FOR VALUE RECEIVED, the undersigned Global Eagle Acquisition Corp., a Delaware
corporation (“Maker” or the “Company”), whose address is 10900 Wilshire Blvd.,
Los Angeles, CA 90024, hereby unconditionally promises to pay to the order of
Global Eagle Acquisition LLC, a Delaware limited liability company (“Payee”), at
Payee’s office at 10900 Wilshire Blvd., Los Angeles, CA 90024, the sum of TWO
HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000) as shall have been advanced by
Payee to Maker and shall remain unpaid under this note (“Note”), in legal and
lawful money of the United States of America.

  

This is a non-interest bearing Note.

 

The entire unpaid principal balance of this Note shall be due and payable upon
the earlier of (i) the consummation of a Business Combination or (ii) February
18, 2013. For purposes of this Note, “Business Combination” means the Company’s
initial merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or similar business combination with one or more businesses.

 

If payment of this Note or any installment of this Note is not made when due,
the entire indebtedness hereunder, at the option of Payee, shall immediately
become due and payable, and Payee shall be entitled to pursue any or all
remedies to which Payee is entitled hereunder, or at law or in equity.

 

This Note may be prepaid, in whole or in part, without penalty. This Note may
not be changed, amended or modified except in a writing expressly intended for
such purpose and executed by the party against whom enforcement of the change,
amendment or modification is sought. The loan evidenced by this Note is made
solely for business purposes and is not for personal, family, household or
agricultural purposes.

 

THIS NOTE IS BEING EXECUTED AND DELIVERED, AND IS INTENDED TO BE PERFORMED, IN
THE STATE OF CALIFORNIA. EXCEPT TO THE EXTENT THAT THE LAWS OF THE UNITED STATES
MAY APPLY TO THE TERMS HEREOF, THE SUBSTANTIVE LAWS OF THE STATE OF CALIFORNIA
SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND INTERPRETATION OF THIS
NOTE. IN THE EVENT OF A DISPUTE INVOLVING THIS NOTE OR ANY OTHER INSTRUMENTS
EXECUTED IN CONNECTION HEREWITH, THE UNDERSIGNED PARTIES IRREVOCABLY AGREE THAT
VENUE FOR SUCH DISPUTE SHALL LIE IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF CALIFORNIA.

 

Service of any notice by Maker to Payee or by Payee to Maker, shall be mailed,
postage prepaid by certified United States mail, return receipt requested, at
the address for such party set forth in this Note, or at such subsequent address
provided to the other party hereto in the manner set forth in this paragraph for
all notices. Any such notice shall be deemed given three (3) days after deposit
thereof in an official depository under the care and custody of the United
States Postal Service.

 



 

 

 

 

Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity or through any bankruptcy, receivership, probate
or other court proceedings or if this Note is placed in the hands of attorneys
for collection after default, the undersigned and all endorsers, guarantors and
sureties of this Note jointly and severally agree to pay to the holder of this
Note, in addition to the principal and interest due and payable hereon,
reasonable attorneys’ and collection fees.

 

The undersigned and all endorsers, guarantors and sureties of this Note and all
other persons liable or to become liable on this Note severally waive
presentment for payment, demand, notice of demand and of dishonor and nonpayment
of this Note, notice of intention to accelerate the maturity of this Note,
notice of acceleration, protest and notice of protest, diligence in collecting,
and the bringing of suit against any other party, and agree to all renewals,
extensions, modifications, partial payments, releases or substitutions of
security, in whole or in part, with or without notice, before or after maturity.

 

The undersigned hereby expressly and unconditionally waives, in connection with
any suit, action or proceeding brought by the payee on this Note, any and every
right it may have to (i) injunctive relief, (ii) a trial by jury, (iii)
interpose any counterclaim therein and (iv) have the same consolidated with any
other or separate suit, action or proceeding. Nothing herein contained shall
prevent or prohibit the undersigned from instituting or maintaining a separate
action against payee with respect to any asserted claim.

 

This Note represents the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.

 

[Signature page follows]

 

 

 

 

 

EXECUTED AND AGREED as of the dated first above written.

 

  GLOBAL EAGLE ACQUISITION CORP.   a Delaware corporation         By:   /s/ 
James A. Graf     Name:  James A. Graf     Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Promissory Note]

 

 



 